Exhibit 10.13 FACTORING AND INVENTORY ADVANCES AND SECURITY AGREEMENT Date: December 7, 2009. Name of Client: IRONCLAD PERFORMANCE WEAR CORPORATION (“Client”) Factor: FCC, LLC d/b/a First Capital Western Region, LLC (“Factor”) WHEREAS, Client has requested and Factor has agreed to purchase all of Client's Accounts, provide Account Advances against such Accounts, provide Inventory Advances against Inventory, guaranty Letters of Credit and provide certain services; NOW, THEREFORE, in consideration of the agreements, provisions, and covenants herein contained, and for other good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, Client and Factor, hereby agree to the terms and conditions set forth in this Factoring and Inventory Advances and Security Agreement: Section 1. Definitions. 1.1 Defined Terms. Capitalized terms shall have the meanings ascribed to them on Schedule A. 1.2 Other Referential Provisions. (a)All terms in this Agreement, the Exhibits and Schedules shall have the same defined meanings when used in any other Factoring Documents, unless the context shall require otherwise. (b)Except as otherwise expressly provided herein, all accounting terms not specifically defined or specified herein shall have the meanings generally attributed to such terms under GAAP including, without limitation, applicable statements and interpretations issued by the Financial Accounting Standards Board and bulletins, opinions, interpretations and statements issued by the American Institute of Certified Public Accountants or its committees. (c)All personal pronouns used in this Agreement, whether used in the masculine, feminine or neuter gender, shall include all other genders; the singular shall include the plural, and the plural shall include the singular. (d)The words “hereof”, “herein”, “hereto” and “hereunder” and words of similar import when used in this Agreement shall refer to this Agreement as a whole and not to any particular provisions of this Agreement. (e)Titles of Articles and Sections in this Agreement are for convenience only, do not constitute part of this Agreement and neither limit nor amplify the provisions of this Agreement, and all references in this Agreement to Articles, Sections, Subsections, paragraphs, clauses, sub clauses, Schedules or Exhibits shall refer to the corresponding Article, Section, Subsection, paragraph, clause or sub clause of, or Schedule or Exhibit attached to, this Agreement, unless specific reference is made to the articles, sections or other subdivisions or divisions of, or to schedules or exhibits to, another document or instrument. (f)Each definition of or reference to a document in this Agreement shall include such document as amended, modified, supplemented or restated from time to time. (g) Except where specifically restricted, reference to any Person shall be construed to include such Person’s successors and permitted assigns. (h)Any and all terms used in this Agreement which are defined in the UCC shall be construed and defined in accordance with the meaning and definition ascribed to such terms under the UCC, unless otherwise defined herein. (i)The words “include”, “includes” and “including” shall be deemed to be followed by the phrase “without limitation”. The word “will” shall be construed to have the same meaning and effect as the word “shall”. Reference to any law, constitution, statute, treaty, regulation, rule or ordinance, including any section or other part thereof (each, for purposes of this paragraph (i), a “law”), shall refer to that law as amended from time to time and shall include any successor law. 1.3 Exhibits and Schedules. All Exhibits and Schedules attached hereto are incorporated herein by reference and made a part hereof. Section 2. Purchase & Sale of Accounts. 2.1 Purchase of Accounts. Client hereby sells to Factor all of Client’s right, title and interest in and to all of Client’s Accounts. Factor shall be the sole and exclusive owner of such Accounts with full power to collect and otherwise deal with such Accounts. All Accounts shall be submitted to Factor on a Schedule of Accounts listing each Account separately. The Schedule of Accounts shall be in such form as Factor may prescribe from time to time and shall be signed by an officer or authorized signer of the Client. Client may submit such Accounts electronically, by facsimile, by mail or other delivery service of Client’s choosing that is approved by Factor. Any Accounts submitted electronically shall be submitted in such electronic format as Factor may require. At the time the Schedule of Accounts is presented, Client shall also deliver to Factor, if requested by Factor, one copy of an invoice for each Account together with evidence of shipment, furnishing and/or delivery of the Goods or rendition of service(s). 2.2 Credit Approval. (a)Client shall submit to Factor the credit requirements of Client’s Customers, a description of its selling terms and such other information as Factor may request. Factor may, in its sole credit judgment, establish credit lines for sales by Client to its Customers on its normal selling terms or such other terms as Factor may approve (“Credit Lines”). Client may also submit for credit approval specific orders from Customers and Factor may, in its sole credit judgment, approve such orders on a single order approval basis (“Single Order Approval”). Accounts arising under the terms of Credit Lines or Single Order Approvals are hereinafter referred to as Approved Accounts; Accounts not arising under Credit Lines or Single Order Approvals are hereinafter referred to as Client Risk Accounts. All Credit Approvals must be in writing to be effective. Credit Approval(s) shall be limited to the specific terms and amounts indicated in either the Credit Line or Single Order Approval. If Goods are shipped or services are rendered based on a verbal approval, it is Client’s responsibility to ensure that such Credit Approval is received in writing. Any Account for freight, samples, or miscellaneous sales (including the sale of Goods and/or in quantities not regularly sold by Client) shall always be a Client Risk Account, notwithstanding any written Credit Approval from Factor. For purposes of determining Factor’s Credit Approval hereunder, the Account(s) balance due Factor from any given Customer shall be calculated as the aggregate amount owed by that Customer less any credits to which such Customer may be entitled, and is not to be construed to mean individual invoices owed by that Customer. (b)Credit Approval(s) may be withdrawn, either orally or in writing, in Factor’s sole discretion at any time before actual delivery of Goods or rendering of services. Credit Approval(s) are automatically rescinded and withdrawn if the terms of sale vary from the terms approved by Factor, or if the terms of sale are changed by Client without Factor’s prior written approval of the new terms, or if the Account is not assigned to Factor within ten days from the date of the invoice, or if the Goods are not delivered on or before the expiration of the Single Order Approval or if there is no expiration date if the Goods are not delivered within 30 days of the date of the Single Order Credit Approval. If Accounts exceed either a Credit Line or Single Order Approval, only the amount in excess of the Credit Line or Single Order Approval shall be considered Client Risk Accounts, provided, however, that if Client ships Goods or provides services to a Customer who has outstanding Accounts owed to Client, and such Customer’s Credit Line and/or outstanding Single Order Approval(s) have been withdrawn by Factor, and the Accounts created by such shipment exceed [***] of the total amount of Client’s Accounts outstanding, any Credit Approvals applying to those Accounts shall be deemed cancelled and all outstanding Accounts from that Customer are Client Risk Accounts for all purposes. 2 (c)Factor shall have no liability of any kind for declining or refusing to give, or for withdrawing, revoking, or modifying, any Credit Approval pursuant to the terms of this Agreement, or for exercising or failing to exercise any rights or remedies Factor may have under this Agreement or otherwise. In the event Factor declines to give Credit Approval on any order received by Client from a Customer and in advising Client of such decline Factor furnishes Client with information as to the credit standing of the Customer, such information shall be deemed to have been requested of Factor by Client and Factor’s advice containing such information is recognized as a privileged communication. Client agrees that such information shall not be given to Client’s Customer or to Client’s sales representative(s). If necessary, Client shall merely advise its Customer(s) that credit has been declined on the account and that any questions should be directed to Factor. (d)Factor will assume the Credit Risk on Approved Accounts, i.e., if a Customer, after receiving and accepting the delivery of Goods or services (subject to all warranties herein) for which Factor has given written Credit Approval, fails to pay an Account when due, and such nonpayment is due solely to financial inability to pay, Factor shall bear any loss thereon up to the amount of the Credit Approval, subject to the terms and provisions stated herein or in the Credit Approval. If Factor fails to collect an Approved Account within 120 Days of its maturity solely due to the Customer’s financial inability to pay, Factor will pay the Purchase Price of such Approved Account to Client on the Collection Date. Specifically, Factor shall not be responsible for any nonpayment of a Credit Approved Account: (i) because of the assertion of any claim or Dispute by a Customer for any reason whatsoever, including, dispute as to price, terms of sales, delivery, quantity, quality, or other, or the exercise of any counterclaim or offset (whether or not such claim, counterclaim or offset relates to the specific Account); (ii) where nonpayment is a consequence of enemy attack, terrorism, natural disaster, civil commotion, strikes, lockouts, the act or restraint of public authorities, acts of God or force majeure; or (iii) if any representation or warranty made by Client to Factor in respect of such Account has been breached whether intentionally or unintentionally. The assertion of a Dispute by a Customer shall have the effect of negating any Credit Approval on the affected Approved Account(s) and such Approved Account(s) shall be deemed a Client Risk Account until paid or otherwise cleared from Factor’s books. (e)Client shall bear the Credit Risk on all Client Risk Accounts; Factor shall have full recourse to Client for all Client Risk Accounts. Upon demand by Factor, Client shall pay to Factor the full amount of a Client Risk Account, together with all expenses incurred by Factor up to the date of such payment, including reasonable attorney’s fees in attempting to collect or enforce such payment or payment of such Account(s). (f)If monies are owing from a Customer for both Approved Accounts and Client Risk Accounts, Client agrees that any payments or credits applying to any Account owing by such Customer will be applied: first, to any Approved Accounts outstanding on Factor’s books and second, to any Client Risk Account outstanding on Factor’s books. This order of payment applies regardless of the respective dates the sales occurred and regardless of any notations on payment items. 2.3 Purchase Price. (a) On the Collection Date applicable to an Account, Factor shall pay to Client the Purchase Price for such Account, less (i) any Reserve or credit balance that Factor, in Factor’s sole discretion, determines to hold, (ii) moneys remitted, paid, or otherwise advanced by Factor to or on behalf of Client (including any amounts which Client may reasonably be obligated to pay in the future), (iii) any other charges provided for by this Agreement or otherwise due Factor by Client, and (iv) any deductions taken by the Customer in connection with such Account. 3 (b)No discount, credit, allowance or deduction with respect to any Account shall be granted or approved by Client to any Customer without the prior written consent of Factor unless such discount, credit, allowance or deduction is shown on the face of an invoice at the time such invoice is submitted to Factor. (c)Client shall pay to Factor or Factor may charge Client’s account with Factor, the amount of any payment that Factor receives with respect to a Client Risk Account if Factor is subsequently required to return such payment, whether as a result of any proceeding in bankruptcy or otherwise. 2.4 Reserve. Factor shall be entitled to withhold a Reserve, and may revise the Reserve at any time and from time to time if Factor deems it necessary to do so in order to protect Factor’s interests. Factor may charge against the Reserve any amount for which Client may be obligated to Factor at any time, whether under the terms of this Agreement, or otherwise, including any damages suffered by Factor as a result of Client’s breach of any provision of Section 6 hereof (whether intentional or unintentional), any adjustments due and any attorneys’ fees, costs and disbursements due. Client recognizes that the Reserve represents bookkeeping entries only and not cash funds. It is further agreed that with respect to the balance in the Reserve, Factor is authorized to withhold, without giving prior notice to Client, such payments and credits otherwise due to Client under the terms of this Agreement for reasonably anticipated claims or to adequately satisfy reasonably anticipated Obligation(s) Client may owe Factor. 2.5 Notice Of Purchase. All invoices submitted to Customers by Client shall plainly state on their face that the amounts payable thereunder are payable to Factor at such lockbox address as Factor may designate to Client in writing from time to time. Client agrees to execute and deliver to each Customer obligated under an Account such written notice of sale of the Account as Factor may request. Section 3. Account Advances/Inventory Advances. 3.1 Account Advances. In Factor’s sole discretion, subject to the terms and conditions of this Agreement, Factor may from time to time advance to Client up to [***] of the aggregate Net Invoice Amount of Accounts outstanding at the time any such advance is made, less: (1) Any such Accounts that are in Dispute; (2) any such Accounts that are not Approved Accounts; (3) the amount of the Reserve; (4) any interest, fees and other items, actual or estimated, that are chargeable to the Reserve; and (5) the amount of any Letters of Credit not deducted pursuant to section 3.2 (a). In Factor’s sole discretion, subject to the terms and conditions of this Agreement, Factor may from time to time consider certain foreign accounts as Eligible Accounts so long as they are less than [***] of Client’s total sales. Prior to any advance to Client on any foreign accounts that may be considered Eligible Accounts, the foreign accounts are subject to satisfactory credit approval by Factor or credit insurance. 3.2 Inventory Advances. (a) In Factor’s sole discretion, subject to the terms and conditions of this Agreement, Factor may from time to time advance to Client up to the least of (i) $1,500,000, (ii) [***] of total availability from Accounts, (iii) [***] of the cost of Eligible Inventory, or (iv) [***] of the appraised net orderly liquidation value of Eligible Inventory (adjusted seasonally as necessary, based on appraisal results), less the face amount of all Letters of Credit issued or guarantied by Factor for or on behalf of Client and such reserves as Factor shall establish from time to time in its sole discretion. Borrowed amounts that are repaid may be reborrowed upon the terms and conditions of this Agreement. In no event shall the total of the outstanding Inventory Advances exceed $1,500,000 and Client shall immediately pay to Factor any and all amounts necessary to reduce the aggregate outstanding Inventory Advances below such limit. All Eligible Inventory shall be located at Client’s warehouse or in-transit on the water (availability from in-transit Inventory shall be capped at [***] and subject to documentation acceptable to Factor as necessary to support Factor’s perfected security interest in such Inventory). (b) Factor will determine eligibility and the loan value of the Eligible Inventory, in its sole discretion, consistent with Factor’s experience, prudent business judgment and standards of commercial reasonableness applicable to asset-based credits and in good faith. 4 (c) Client shall deliver to Factor an Inventory Certificate no less frequently than monthly (by the fifth Business Day of each month) with respect to the previous month’s Inventory. 3.3 Letters of Credit. (a)Subject to the terms of this Agreement, and so long as no Default has occurred and is continuing, upon the request of Client and for Client’s account, Factor shall issue or shall cause to be issued one or more Letters of Credit for the purpose of facilitating the purchase of goods or services in the ordinary course of Client’s business. The aggregate face amount of all Letters of Credit shall be deducted from the amount of Inventory Advances available under Section 3.2 hereof. The aggregate face amount of all Letters of Credit outstanding at any time shall not exceed the amount of Inventory Advances available under Section 3.2 hereof, less such reserves as Factor shall establish from time to time in its sole discretion; provided, that, at no time shall the aggregate face amount of all Letters of Credit outstanding, plus the outstanding Account Advances and Inventory Advances, exceed the lesser of Three Million and No/100 Dollars ($3,000,000) or the amounts available to be advanced/borrowed under Sections 3.1 and 3.2 hereof. The expiration date of each Letter of Credit shall not be later than the earlier of (i) 365 days from the date of issuance of such Letter of Credit and (ii) the date which is 90 days following the end of the then current Term of this Agreement. No Letter of Credit shall have any automatic or “evergreen” renewal provisions. No extensions, modifications or amendments to a Letter of Credit shall be made without Factor's prior written consent. (b)In the event that Factor shall make any payment on or pursuant to any Letter of Credit, such payment shall then be deemed automatically to constitute first, an Inventory Advance, and second an Account Advance, hereunder. (c)Client shall pay to Factor, as compensation for the Letter of Credit Obligations incurred hereunder, immediately upon demand, all amounts necessary for Factor to meet all disbursements and payments of any kind or character, together with the Letter of Credit Fee, and any interest, commissions and other charges, which Factor has incurred or will incur or to which Factor is entitled in connection with the Letters of Credit or any draft drawn thereunder and any fees charged by any Bank issuing any Letters of Credit, all as set forth on Exhibit A. (d)Client shall give Factor at least five (5) business days’ prior written notice of a requested Letter of Credit. The Letter of Credit shall be issued pursuant to a letter of credit application entered into by Client and Factor for the benefit of the Issuer, completed in a manner satisfactory to Factor and the Issuer. The terms and conditions set forth in such letter of credit application shall supplement the terms and conditions hereof, but if the terms of such letter of credit application and the terms of this Agreement are inconsistent, the terms hereof shall control. (e)The Client hereby agrees to reimburse Factor for payments made with respect to any Letter of Credit Obligations and such obligation shall be absolute, unconditional and irrevocable, without necessity of presentment, demand, protest or other formalities. Client acknowledges that neither this Agreement nor any guaranty of a Letter of Credit by Factor pursuant to this Agreement shall in any way be construed to create any liability, obligation, warranty or representation on Factor's part with respect to any matter other than Factor's obligation to make payment of any Letter of Credit guarantied by Factor. Neither Factor nor any Person issuing a Letter of Credit shall be responsible for: (a) verifying the existence of any act, condition or statement made by a beneficiary of a Letter of Credit in relation to its drawing or presentment under the Letter of Credit or for verifying or passing judgment on the reasonableness of any statement made by the beneficiary of the Letter of Credit; (b) the validity, sufficiency or genuineness of documents, even if such documents should in fact prove to be in any or all respects invalid, insufficient, fraudulent or forged; (c) the failure to give any notice; or (d) any breach of contract between the beneficiary of the Letter of Credit and Client. Furthermore, neither Factor nor any Person issuing a Letter of Credit shall be responsible for errors, omissions, interruptions or delays in transmission or delivery of any messages, by mail, cable, telegraph or otherwise; and none of the above shall affect or impair any of Factor's rights or powers hereunder. In furtherance of the foregoing, Client agrees that, absent gross negligence or willful misconduct on Factor's part, any action taken or not taken by Factor or by any Person issuing a Letter of Credit, under or in connection with a Letter of Credit or the related draft or documents shall be binding on Client and shall not make Factor liable to Client. 5 (f)Factor shall not be obligated to issue or cause to be issued Letters of Credit for any purpose other than the sole purpose of allowing Client to purchase goods or services in the ordinary course of business. (g)Client shall indemnify Factor and hold Factor harmless from and against any and all liabilities, losses, costs, fees and expenses, including attorneys' fees, that Factor may sustain or incur based upon, arising under, or in any way relating to any Letter of Credit. Client's obligation to reimburse and indemnify Factor shall be conclusive but shall not prejudice any rights Client may have against any other person in the event that Client disputes liability of any amounts owing under any Letter of Credit. (h)Whenever a draft is submitted under the Letter of Credit, Clients authorize Factor (regardless of whether a Default exists or whether Clients have sufficient borrowing availability hereunder) to make a Inventory Advance first and, to the extent necessary to cover the amount of such Letter of Credit, an Account Advance hereunder in the amount of such draft (plus any applicable fees of the Issuer associated therewith) and to apply the proceeds of such Inventory Advance or Account Advance thereto. Such Inventory Advances and/or Account Advances shall bear interest and be repayable in accordance with, and be treated in all other respects pursuant to the terms hereof. (i)Clients’ obligations arising hereunder shall be absolute, unconditional and irrevocable, and shall be paid strictly in accordance with the terms of this Agreement under all circumstances whatsoever, including (without limitation) the following circumstances: (A)any lack of validity or enforceability of the Letter of Credit or any other agreement or instrument relating thereto (collectively the “Related Documents”); (B)any amendment or waiver of or any consent to departure from all or any of the Related Documents; (C)the existence of any claim, setoff, defense or other right which any Client may have at any time, against any beneficiary or any transferee of the Letter of Credit or any other Person, whether in connection with this Agreement, the transactions contemplated herein or in the Related Documents or any unrelated transactions; (D)any statement or any other document presented under the Letter of Credit proving to be forged, fraudulent, invalid or insufficient in any respect or any statement therein being untrue or inaccurate in any respect whatsoever; (E)payment by or on behalf of the Issuer under the Letter of Credit against presentation of a draft or certificate which does not strictly comply with the terms of the Letter of Credit; and (F)any other circumstance or happening whatsoever, whether or not similar to any of the foregoing. 3.4 Maximum Credit Facility Amount. Notwithstanding anything to the contrary in this Agreement, in no event shall the total of the outstanding Account Advances, Inventory Advances and Letters of Credit exceed Three Million and No/100 Dollars ($3,000,000) at any one time (“Maximum Credit Facility Amount”), and Client shall immediately pay to Factor any and all amounts necessary to reduce the aggregate outstanding Account Advances, Inventory Advances and Letters of Credit below such limit. 6 Section 4. Collections/Repayment. 4.1 Collections. (a) Factor shall have the right at any time with or without notice to Client, to notify any or all Customers of the sale and assignment of the Accounts and pledge of the Collateral to Factor and to direct such Customers to make payment of all amounts due or to become due to Client directly to Factor. Client agrees not to change any of such instructions or to give its Customers different instructions so long as this Agreement shall remain in effect. To the extent there are no Obligations of Client owed to Factor hereunder and so long as Client is not in Default, Factor shall be deemed to have received any such proceeds of Accounts and other Collateral in excess of that to which Factor is entitled as Owner of the Accounts or in full repayment of any Obligations, as a pure pass-through for and on account of Client. (b)Factor, as the sole and absolute owner of the Accounts, shall have the sole and exclusive power and authority to collect each such Account, through legal action or otherwise, and Factor may, in its sole discretion, settle, compromise, or assign (in whole or in part) any of such Accounts, or otherwise exercise, to the maximum extent permitted by applicable law, any other right now existing or hereafter arising with respect to any of such Accounts. (c)Should Client receive payment of all or any portion of any Account or other Collateral, Client shall immediately notify Factor of the receipt of such payment, hold such payment in trust for Factor separate and apart from Client’s own property and funds, and shall deliver such payment to Factor without delay in the identical form in which received. Should Client receive any check or other payment instrument with respect to any Account or other Collateral and fail to surrender and deliver to Factor such check or payment instrument within two (2) business days, Factor shall be entitled to charge Client a Misdirected Payment Fee to compensate Factor for the additional administrative expenses that the parties acknowledge are likely to be incurred as a result of such breach. 4.2 Repayment. (a)Client hereby unconditionally promises to pay all Advances, Letters of Credit Obligations and all Obligations. All Advances and all Obligations shall be payable on demand and shall bear interest at the rate set forth in subsection 5.1 below until paid in full. All Advances and Obligations shall be immediately due and payable upon termination of this Agreement for any reason. (b)The Purchase Price and all other amounts received by Factor will be paid to Client by crediting same to Client’s account with Factor on the Collection Date. The Purchase Price and all other amounts so credited to Client’s account with Factor shall be applied first to all fees and expenses due Factor, next to accrued interest, then to the Inventory Advances, then to Account Advances, provided, however, that the allocation of Credit Risk shall be governed by Section 2.2 hereof. (c)Notwithstanding anything herein to the contrary, Client shall make each payment required hereunder or under any other Factoring Document without setoff, deduction or counterclaim. (d)Unless payment is otherwise timely made by Client, the becoming due of any amount required to be paid under this Agreement or any other Factoring Documents as principal, accrued interest, expenses or fees shall be deemed irrevocably to be a request by Client for an Account Advance or Inventory Advance on the due date of, and in the amount required to pay, such principal, accrued interest or fees or expenses and the proceeds of each such Account Advances or Inventory Advance if made by Factor, shall be disbursed by Factor by way of direct payment of such Obligation. 7 Section 5. Interest and Fees. 5.1 Interest. (a) Client will pay Factor or, at Factor’s option, Factor may charge Client’s account with, interest on the average daily net principal amount of all Account Advances outstanding hereunder, calculated monthly and payable on the first day of each calendar month, at a rate (computed on the basis of the actual number of days elapsed over a year of 360 days) equal to the sum of (i) LIBOR, plus (ii) seven and one-half percent (7.5%) (the “Account Advances Interest Rate”) on a floating basis. The Account Advances Interest Rate may not be the lowest or best rate at which Factor calculates interest or extends credit. The Account Advances Interest Rate for each calendar month shall be adjusted (if necessary) on the first day of such calendar month and shall be equal to the Account Advances Interest Rate in effect as of the close of business on the last Business Day of the immediately preceding calendar month. (b)If during any month, a net credit balance exists (i.e., the Reserve or credit balance exceeds outstanding Accounts), then Factor shall credit Client’s account as of the last day of each month with interest at a rate equal to the Account Advances Interest Rate. (c)Client will pay Factor or, at Factor’s option, Factor may charge Client’s account with, interest on the average daily net principal amount of all Inventory Advances outstanding hereunder, calculated monthly and payable on the first day of each calendar month, at a rate (computed on the basis of the actual number of days elapsed over a year of 360 days) equal to the sum of (i) LIBOR, plus (ii) eight and one-half percent (8.5%) (the “Inventory Advances Interest Rate”) on a floating basis. The Inventory Advances Interest Rate may not be the lowest or best rate at which Factor calculates interest or extends credit. The Inventory Advances Interest Rate for each calendar month shall be adjusted (if necessary) on the first day of such calendar month and shall be equal to the Inventory Advances Interest Rate in effect as of the close of business on the last Business Day of the immediately preceding calendar month. (d)Beginning the first full month after the first Contract Year of this Agreement, the Account Advances Interest Rate and Inventory Advances Interest Rate shall be adjusted quarterly, based on the Client’s trailing twelve-month EBITDA, as detailed in the following: Account Advances Inventory Advances EBITDA Interest Rate
